Citation Nr: 9929152	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-12 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had confirmed active service 
from September 1954 to January 1964, from June 1965 to July 
1965, and from September 1968 to June 1979.

As an initial matter, the Board notes that the veteran 
requested and was scheduled for a hearing before a Board 
Member sitting at the RO in April 1999.  The veteran failed 
to appear for that hearing.  Relevant regulatory authority 
provides that in the event of the veteran's failure to appear 
at a hearing, the case will be processed as a withdrawal of a 
request for a Board hearing; the appeal has since been 
referred to the Board for appellate review.  See 38 C.F.R. 
§ 20.704(d) (1998).


REMAND

The veteran was afforded a VA examination in January 1998 to 
evaluate his claim.  At that time, his left ankle displayed 
plantar flexion of 30 degrees, dorsiflexion of 15 degrees, 
inversion of 20 degrees, and eversion of 15 degrees.  He then 
related that his left ankle was painful upon prolonged 
standing.  While the examiner commented that there was no 
apparent edema or discoloration, he did not comment on the 
presence or absence of pain on motion, or whether there were 
other signs of pain on use.  In DeLuca v. Brown, the United 
States Court of Appeals for Veterans Claims held that 
functional loss due to pain must also be considered in 
evaluating a service-connected orthopedic disorder in which 
the criteria is limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, the diagnostic criteria 
do use limitation of motion to evaluate ankle disorders.  

In light of the above, the Board finds that the January 1998 
VA examination is inadequate to evaluate the veteran's 
residuals of a fracture to the left ankle.  As such, this 
claim is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the full nature and extent of his 
service-connected residuals of a fracture 
of the left ankle.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner (including 
through consultation) should be 
accomplished, and all clinical findings 
should be reported in detail.  In 
particular, the examiner is asked to 
comment on the range of motion of the 
left ankle, and to comment on the 
presence or absence of objective evidence 
of pain on manipulation and use, as well 
as other evidence of pain on use.  All 
examination findings and a complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.  

2.  The RO should then readjudicate the 
above claim for an increased evaluation 
on the basis of all the evidence of 
record, taking into consideration whether 
there is evidence of functional loss due 
to pain, applying the decision in DeLuca, 
supra.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence 

to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


